SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

Exhibit 10.2

DATA SERVICES AGREEMENT

 

This DATA SERVICES AGREEMENT (this “Agreement”) made and entered into as of
September 26, 2016 (the “Effective Date”) by and between Digital Matrix Systems,
Inc., a Texas corporation, located at 15301 Spectrum Drive, Second Floor,
Addison, TX 75001 (“DMS”) and Intersections Inc., a Delaware corporation,
located at 3901 Stonecroft Blvd., Chantilly, VA  20151 (“Intersections”).

 

W I T N E S S E T H:

 

WHEREAS, Intersections desires DMS to provide certain on-line credit and third
party data access and processing services through DMS’ proprietary web-based
application known as the Alert Processing Engine (“APE”) and access, process and
retain the Third Party Data as outlined herein (the “Services”), and DMS is
willing to provide the Services to Intersections in accordance with the terms
and conditions hereof; and

 

WHEREAS, in connection with the Services, Intersections desires DMS to process
and retain certain credit and other third party information (the “Third Party
Data”) obtained from consumer reporting agencies such as Experian, Equifax, and
Trans Union and other Intersections selected third party data providers
(collectively, the “Data Providers”) in order to prepare and provide to
Intersections Alert Processing Engine responses based on each specific product
or transaction type; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, the parties, intending to be legally bound, agree
as follows:

 

Section 1.  Services.  In accordance with the terms of this Agreement, DMS will
provide Intersections access to its Services to enable Intersections to request
Credit Information of or from the Data Providers, or other Third Party Data
sources as determined by Intersections and agreed to by DMS, and for DMS to
return the Credit Information to Intersections through Alert Processing Engine
responses based on specific product or transaction type, as identified by
Intersections, via the Internet.  Each such request received and processed by
DMS shall be defined as a “Transaction.”  Intersections hereby authorizes DMS to
obtain (and retain as applicable) Third Party Data on its behalf using the Data
Provider access codes provided by Intersections to DMS.  DMS shall retain such
Third Party Data in such a manner allowing Intersections to retrieve the Third
Party Data as outlined herein.  Intersections right to retrieve retained Third
Party Data and DMS right to access Third Party Data shall not extend beyond the
Term of this Agreement. The parties recognize that in order to provide the
Services DMS will receive Personal Information (as defined in Section 17 of the
Agreement).  

 

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 1 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

(a)Implementation Services –  DMS shall provide the implementation services set
forth below:

 

 

1.

Set up of hardware environments, including testing, production, and disaster
recovery.

 

2.

Deployment of the Alert Processing Engine (the “APE”) application across
hardware environments covering user acceptance testing, production, and disaster
recovery environments.

 

3.

Establish and test Credit Bureau connectivity and processing of the APE
application.

 

4.

Establish and test the data retention database and related support services.

 

5.

Test Disaster Recovery procedures for all Credit Bureau connections, the APE,
and Third Party Data and Personal Information retention services.

 

6.

Support for Intersections Acceptance Testing.

 

(b)Third Party Data processing and data retention services for the Data
Providers as outlined on Exhibit B.  Intersections will be responsible for all
DMS access to the Third Party Data from the Data Providers, its format, and
delivery method of each “data component” within the Third Party Data.

 

(c)Periodic Disaster Recover (DR) Failover Testing

 

1.

Creating the DR rollover test plans.

 

2.

Executing the DR site rollover.

 

3.

Testing the DR site, fail back to the primary site and testing the fall back.

 

(d)Support for Services in (b) above

 

1.

Process documentation for DMS Operations.

 

2.

Training DMS staff for 7/24/365 production support.

 

(e)DMS shall, upon written request and subject to an executed Amendment to this
Agreement, develop for Intersections a separate non-production database that
replicates the information maintained by DMS as part of the Services, including
Third Party Data and Personal Information (“Intersections Database”).  The
Intersections Database shall be updated every 24 hours and may be accessed by
Intersections employees in accordance with this Agreement.  Intersections shall
only use this database for its internal purposes.

 

The Services shall at all times comply with the requirements of the Service
Level Agreement outlined in Exhibit A hereto, as applicable.

 

Section 2.  Acceptance Testing.  The term “Acceptance Testing” means testing
performed by Intersections to determine whether the relevant Services comply
with the documentation.  

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 2 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

Within fifteen (15) business days after receipt of the Services, Intersections
shall provide DMS a written list of items that it finds unacceptable, including
a written description of the failure sufficient to allow DMS to replicate such
Acceptance Test failure and DMS shall correct the items within fifteen (15)
business days.  This process shall continue until Intersections signs off on
receipt and acceptance of the Services.  Rework required shall not be charged
back to Intersections unless the rework is the result of an error in, or change
to, the requirements provided by Intersections to DMS.  Intersections shall be
deemed to have accepted the Services upon the earlier of (1) providing DMS
written acceptance of the Services, or (2) thirty (30) calendar days after
delivery or redelivery of the Services for which Intersections does not provide
DMS a written list of unacceptable items.  Intersections shall be solely
responsible for determining the appropriateness of all Acceptance Testing
elements.

 

Section 3.  Security.  DMS shall maintain reasonable and appropriate
administrative, technical and physical security safeguards to (i) insure the
security and confidentiality of the Third Party Data and Personal Information;
(ii) protect against anticipated threats or hazards to the security or integrity
of the Third Party Data and Personal Information; and (iii) protect against
unauthorized access or use of Third Party Data and Personal Information.  Such
safeguards will include maintaining compliance with prevailing industry
standards, including the Gramm-Leach-Bliley Act, establishing procedures to
prevent any of its employees or agents from using any Third Party Data or
Personal Information for personal reasons or transferring any such information
to any third party (other than as provided in this Agreement).  DMS will, as
allowed by Applicable Laws, promptly notify Intersections of any actual or
suspected unauthorized access to Third Party Data or Personal Information as
outlined in Exhibit C.  

 

*****

Intersections shall maintain the security of logon identification credentials
used by Intersections and Intersections’ employees and its authorized users to
gain access to the Services. Intersections will implement any credentialing or
procedures reasonably requested by DMS from time to time to maintain security of
access to the Services.

 

Section 4.  Term.  The initial term of this Agreement shall be a period of one
year, commencing on the Effective Date. Unless earlier terminated pursuant to
the terms and conditions hereof, this Agreement shall automatically be extended
for successive terms of one year each, unless either party shall give the other
party written notice of its election not to extend the term 30 days prior to the
conclusion of the then-current term.  Notwithstanding the foregoing, DMS may
immediately discontinue offering the Services, or any part thereof, in the event
DMS is no longer authorized to provide the Third Party Data pursuant to
Intersections’ or DMS’ arrangements with the Data Providers.

 

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 3 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

Section 5.  Conditions of Use of the Services.

 

(a)As a condition to DMS providing the Services hereunder, Intersections agrees
that Intersections and its affiliates will use the Services and Credit
Information only for a permissible purpose under the federal Fair Credit
Reporting Act 15 U.S.C. § 1681 et seq., as amended (“FCRA”) and that DMS’
Services will not directly or indirectly violate or interfere with the terms of
any other agreement to which Intersections is a party.

 

(b)

Intersections will implement strict security procedures designed to ensure that
Intersections’ employees and its authorized users use the Services in accordance
with the Agreement.   Intersections will treat and hold the Services in strict
confidence and will restrict access to the Services to Intersections’ employees
and authorized users who agree to act in accordance with the confidentiality
requirements set forth in Section 15 hereof. Intersections will inform
Intersections’ employees and authorized users to whom any Third Party Data is
disclosed of the provisions of this Section 5(b).  

 

(c)Intersections acknowledges the proprietary and confidential nature of the
Services, and that the Services are, will continue to be the exclusive property
of DMS, and shall be used only as authorized in writing by DMS.  DMS grants to
Intersections a limited, non-exclusive, non-transferable and non-assignable or
sublicensable license to access and use the Services and any other data or
information that is proprietary to DMS for purposes authorized by this
Agreement.  Intersections will require its employees and authorized users that
have access to the Services to comply with all of the terms and conditions of
this Agreement, and if any of such persons breach this Agreement such breach
shall be deemed a breach of this Agreement by Intersections.  Except as
expressly set forth in this Section 5(c), nothing contained in this Agreement
shall be deemed to convey to Intersections, Intersections’ affiliates,
employees, agents, authorized users or to any other party, any right, title or
interest, including any patent, copyright, trademark or other proprietary right,
in or to the Services or any other data or information that is proprietary to
DMS.  Intersections will not use or permit its affiliates, employees, agents,
subcontractors and authorized users to use the trademarks, service marks, logos,
names or other proprietary designations of DMS without its prior written
consent.

 

Section 6.  Fees.  In consideration for the Services provided hereunder,
Intersections shall pay to DMS the following fees:

 

(a)A one-time Implementation Fee of $***** that shall be billable upon execution
of this Agreement.

 

(b)Third Party Data Processing and Retention Services shall be billed in equal
installments per month (the “Monthly Fee”) not to exceed the amount set forth in
the applicable Contract Year below.  A Contract Year shall be defined as each
12-month period, with the first

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 4 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

Contract Year One beginning with the earlier of (1) the date of Acceptance by
Intersections, and (2) live production processing by Intersections, and each
successive 12-month period thereafter.   The pricing for the for each Contract
Year is as set forth below:

 

 

(i)

Contract Year One $*****

 

(ii)

Contract Year Two $*****

 

(iii)

Contract Year Three *****

 

(iv)

The initial Monthly Fee shall be due upon customer the earlier of (1) the date
of Acceptance, and (2) live production processing by Intersections using the
Services.

 

Intersections agrees to pay DMS within 30 days of the receipt of each DMS
invoice.  DMS may assess a late charge of *****% per month or the highest rate
allowed by law, whichever is less, on past due invoices.  Intersections
obligation to pay invoiced amounts is absolute and unconditional and not subject
to any offset, defense or counterclaim.  Failure to timely pay such fees may
result in discontinuation of Services.

 

Section 7. Maintenance Services and Enhancement.  

 

During the term of this Agreement, DMS will provide to Intersections telephone
support in accordance with the provisions of the Service Level Agreement
attached hereto as Exhibit A.

 

The Services will be subject to DMS’ standard maintenance services which shall
include, in addition to the obligations outlined in Exhibit A, (1) routine
changes instigated by the Data Providers within data layout, version, and format
changes in order to continue delivery of the Services as outlined herein; (2)
corrections of Errors as defined in Exhibit A; and (3) SLA reporting as outlined
in Exhibit A.

 

Enhancements, including access to new Data Providers or other third party data
suppliers, formats, and report types, to be defined by mutual agreement of the
parties, including any additional fees for the Services provided pursuant to
this Agreement.

 

Section 8.  Disclaimer of Warranty.  Intersections acknowledges that the
Services provided hereunder entail the possibility of some human and/or machine
errors, omissions, delays and losses, including errors in the Third Party Data,
or delays caused by the Data Providers or Internet delivery of the Services,
which may give rise to loss or damage.  ACCORDINGLY, DMS DOES NOT GUARANTEE OR
WARRANT THE ACCURACY, TIMELINESS, COMPLETENESS, CURRENTNESS, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE SERVICES, THE THIRD PARTY DATA.  

 

Section 9.  Insurance. Each party represents that as of the Effective Date it
has, and agrees that it shall maintain in force during the Term, at least the
insurance coverage set forth below:

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 5 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

 

(a)

Statutory workers’ compensation covering all state and local statutory
requirements;

 

(b)

Employer’s liability with a limit of $***** for one or more claims arising from
each accident;

 

(c)

Commercial general liability, including coverage for completed operations,
products liability and contractual operations;

 

(d)

Professional liability for errors and omissions with a limit of $*****; and

 

(e)

Crime and Fidelity Insurance with a limit of $*****.

 

The limits of coverage for section (c) above shall be $***** per occurrence
combined single limit bodily injury and property damage plus $***** excess or
umbrella liability coverage.  DMS shall cause its insurers to (i) waive all
rights of subrogation against the other party, and its officers, directors and
employees; and (ii) each party shall furnish the other party certificates of
insurance evidencing that the above insurance is in effect and otherwise
complies with the requirements of this Insurance Section.

 

No party shall be required to indemnify another party under this Agreement to
the extent insurance coverage is available to cover the liability in question
unless the insurance company has not paid (or only partially paid) the claim
within 60 days of the date the claim is reported.  Otherwise, the carrying by a
party of the insurance required herein shall in no way be interpreted as
relieving the insured party of any other obligations it may have under the
Agreement.

 

Section 10.  Limitation of Liability.  Except for a Party’s breach of
Indemnification (Section 11), or Security (Section 3), for all other claims
relating to this Agreement, whether in contract, tort, strict liability, or
otherwise, each Party’s sole and exclusive remedy shall be the recovery of
actual, direct damages, not to exceed $*****.  *****.

 

Section 11.  Indemnification.  Intersections will indemnify, and defend and hold
DMS and its affiliated entities, officers, directors, employees, contractors and
agents harmless from and against any and all liabilities, damages, losses,
claims, costs and expenses, including reasonable attorney’s fees, which may be
asserted against or incurred by the foregoing parties, arising out of or
resulting from: *****.

 

DMS will indemnify, and defend and hold Intersections and its affiliated
entities, officers, directors, employees, contractors and agents harmless from
and against any and all liabilities, damages, losses, claims, costs and
expenses, including reasonable attorney’s fees, which may be asserted against or
incurred by the foregoing parties, arising out of or resulting from: *****.

 

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 6 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

Section 12.  Termination; Remedies.  (a)  Either party shall be in default if it
fails to perform any of its duties or obligations hereunder and does not cure
such failure within 30 (thirty) days after written notice is given to the
defaulting party.  Upon a default, the non-defaulting party may terminate this
Agreement by providing written notice of termination to the defaulting party,
reserving unto the non-defaulting party all rights and remedies it may have
under this Agreement or may otherwise have at law or in equity.  Notwithstanding
the foregoing, DMS may immediately cease providing the Services or access
thereto to Intersections if (i) DMS believes in its reasonable judgment that
Intersections has failed to comply with any of its obligations hereunder,
including in particular, Section 5 of this Agreement, (ii) for any reason one or
more of the Data Providers ceases to provide the Third Party Data to DMS or
Intersections, or (iii) DMS receives reliable information from Intersections,
law enforcement authorities, accredited news reports (i.e. a recognized,
documented news source rather than an anonymous blog or its equivalent), or
other reputable third parties that Intersections or any of Intersections’
officers, directors, managers, shareholders, members, partners, employees,
agents, or affiliates has engaged in, or is suspected to have engaged in,
illegal or fraudulent activities, whether related to the provision of Services
under this Agreement or otherwise.  *****.

 

(b) The provisions of Sections 8, 10, 11, 12, 13, 14, 15, 16, 17 and 18 shall
survive any expiration or termination of this Agreement, for any reason or of
DMS’ obligation to provide the Services hereunder.

 

Section 13.  Taxes and Other Charges.  In addition to all amounts payable by
Intersections hereunder, Intersections will pay amounts equal to all sales, use,
personal property and other taxes resulting from this Agreement or any
activities under this Agreement, excluding taxes based on DMS’ net income,
unless Intersections furnishes annual proof of exemption from payment of such
taxes in a form reasonably acceptable to DMS.  DMS may separately reflect on its
invoices to Intersections the amount of any taxes paid by DMS on Intersections’
behalf, and Intersections shall pay DMS for such amounts.

 

Section 14.  Nonsolicitation.  

 

(a)Neither party shall, during the term of this Agreement and for a period of
one year after termination of this Agreement, either directly or indirectly,
recruit or hire or attempt to recruit or hire, directly or indirectly, any
employee, consultant or independent contractor of the other party. Neither party
shall be prohibited from responding to or hiring employees of the other party
who inquire about employment on their own accord or in response to a public
advertisement or employment solicitation in general.

 

(b)Each party agrees that a breach or violation of this Section 14 may cause
irreparable injury for which the non-breaching party would have no adequate
remedy at law, and that the non-breaching party will be entitled to preliminary
or other injunctive relief issued by any court or arbitration panel of competent
jurisdiction, restraining any such breach or violation.  Such

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 7 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

injunctive relief will be in addition to, and in no way in limitation of any
other remedies or rights that the non-breaching party may have at law or in
equity.

 

(c) In the event any restriction set forth in this Section 14 is deemed to be
unenforceable for being overly broad, the parties agree to amend the applicable
provision as necessary to make it enforceable to the maximum extent legally
permitted.

 

Section 15.  Confidentiality.  Each party (each, a “Receiving Party”)
understands and agrees that in the performance by the other party (each, a
“Disclosing Party”) of its duties hereunder, the Disclosing Party will
communicate to the Receiving Party certain confidential and proprietary
information concerning the business of the Disclosing Party, and certain
know-how, technology, techniques, computer code for software products
proprietary to the Disclosing Party, whether in source code or object code form
and related documentation, and customer lists, all of which are confidential,
proprietary information and trade secrets of the Disclosing Party (collectively
the "Confidential Information"). The Receiving Party agrees to hold and protect
all such Confidential Information and shall not, unless authorized pursuant to
this Agreement of with specific prior written consent of an authorized officer
of the Disclosing Party, utilize in any manner, communicate or disclose any part
thereof to any third party. The Receiving Party shall require all of its
employees, affiliates, subcontractors, agents, authorized users, as applicable,
to maintain the confidentiality of the Disclosing Party’s Confidential
Information in accordance with this Agreement. Confidential Information shall
not include information that the Receiving Party can show by documented
evidence: (a) is now or subsequently becomes lawfully known through no fault of
the Receiving Party; (b) is known by the Receiving Party at the time of
disclosure and is not subject to restriction; (c) is lawfully obtained from a
third party who has the right to make such disclosure; or (d) is required to be
disclosed by lawful process, provided that the Receiving Party shall provide the
Disclosing Party with timely notice in order for the Disclosing Party to seek a
protective order or otherwise object.  Each party acknowledges that (i) the
restrictions contained in this Section 15 are reasonable and necessary to
protect the other party’s legitimate interests, (ii) remedies at law will be
inadequate and any violation of these restrictions will cause irreparable damage
to the Disclosing Party within a short period of time, and (iii) the Disclosing
Party will be entitled to injunctive relief against each violation. Each party
further agrees that all confidentiality commitments hereunder shall survive
termination of this Agreement for any reason.

 

Section 16.  Data Ownership and Storage.  *****.  Such electronic records will
be maintained as confidential by DMS, subject to any disclosure mandated by the
Fair Credit Reporting Act or other Applicable
Laws.                                      

 

Section 17.  Handling of Personal Information.  *****.

 

Section 18.  General Terms and Conditions.  

 

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 8 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

(a)  Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to its subject matter, and supersedes any and all related
prior understandings and agreements, oral or written.  This Agreement cannot be
modified or amended except in writing signed by both parties.

 

(b) Force Majeure.  Either Party shall be excused from delays in performing or
from its failure to perform hereunder, and such delays or failures shall not
constitute breaches of this Agreement, to the extent that such delays or
failures result from causes beyond its reasonable control, including but not
limited to the acts or omissions of the Data Providers (e.g., one or more of the
Data Providers ceases to provide the Third Party Data to DMS or Intersections
for any reason), delay and interruptions in sending and receiving Third Party
Data via the Internet, denial of service attacks, labor disputes, strikes or
other labor or industrial disturbances, acts of God, floods, lightning,
shortages of materials, utility or communication failures, earthquakes,
casualty, war, riots, insurrections, embargoes, regulations or orders from any
governments, or any agency or subdivision thereof; provided that, in order to be
excused from delay or failure to perform, DMS must act diligently to remedy the
cause of such delay or failure.

 

(c)Independent Contractor.  DMS is providing the Services to Intersections as an
independent contractor.  DMS does not undertake by this Agreement or otherwise
to perform any obligation of Intersections, whether by regulation or contract,
unless specified in writing.

 

(d)  Governing Law.  THE VALIDITY, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT, AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

(e)  Dispute Resolution.  With the exception of any action taken under Section
5, 12 and 15 of this Agreement, the parties shall resolve any dispute arising
out of or relating to this Agreement in binding arbitration conducted in
accordance with the then pertaining rules for commercial arbitration of the
American Arbitration Association by a single arbitrator selected by the American
Arbitration Association or an arbitrator agreed upon by the parties.  Any such
arbitration shall be held in Dallas, Texas unless the parties otherwise
agree.  The parties shall be entitled to conduct reasonable discovery, in
accordance with the Texas Rules of Civil Procedure and applicable case law,
prior to the arbitration hearing, and the Texas Rules of Evidence shall be
applicable to the arbitration proceeding.  The decision of the arbitrators shall
be final and binding on DMS and Intersections and may be entered and enforced in
any court of competent jurisdiction by either party.

 

(f)  Severability.  This Agreement shall be deemed to be severable and, if any
provision of this Agreement shall be finally determined to be void, illegal or
unenforceable, then it is the parties’ desire and intention that such provision
be deemed automatically adjusted to the minimum

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 9 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

extent necessary to conform to applicable requirements of validity, legality and
enforceability and, as so adjusted, be deemed a provision of this Agreement as
if it were originally included herein; provided, however, if such provision
cannot be adjusted without substantially and materially altering the rights and
duties hereunder and fundamentally depriving one party of the benefit of the
bargain (taken as a whole) contemplated by this Agreement, then the parties will
seek to reform this Agreement through the procedure outlined in Section 18(e)
above so as to restore, as nearly as possible, the parties’ respective rights,
duties, and bargain.  In any case, the remaining provisions of this Agreement
shall remain in effect.

 

(g)  No Waiver.  No delay or omission by either party hereto to exercise any
right or power occurring upon any non-compliance or default by the other party
with respect to any of the terms of this Agreement shall impair any such right
or power or be construed to be a waiver thereof.  A waiver by either of the
parties hereto of any of the covenants, conditions or agreements to be performed
by the other shall not be construed to be a waiver of any succeeding breach
thereof or of any other covenant, condition, or agreement herein
contained.  Unless otherwise stated, all remedies provided for in this Agreement
shall be cumulative and in addition to and not in lieu of any other remedies
available to either party at law, in equity, or otherwise.

 

(h)  Notices.  Under this Agreement, if one party is required or permitted to
give notice to the other, such notice shall be deemed given if mailed by
registered or certified first class mail, postage paid with return receipt
requested, or if sent by facsimile, with receipt confirmed, and addressed as
follows (or as subsequently noticed to the other party):

 

Digital Matrix Systems, Inc.

15301 Spectrum Drive, 2nd Floor

Addison, TX 75001-6466

ATTN:  Contracts Department

Telephone: (972) 341-0000

Fax:  (972) 341-3600

 

Intersections Inc.

President, Identity Guard

3901 Stonecroft Blvd.

Chantilly, VA  20151

ATTN: President, Identity Guard

CC: Chief Risk Officer & Chief Legal Officer

Fax: (703) 488-1757

 

(i)  Binding Effect; No Assignment.  This Agreement shall inure to the benefit
of and be binding upon and enforceable against each party and it successors and
assigns.  Intersections may not sell, assign, convey, sublicense or transfer
this Agreement or its rights or obligations hereunder

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 10 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

through merger, acquisition, sale of all or substantially all of Intersections'
assets, or otherwise without the prior written consent of DMS.  Any assignment,
transfer, conveyance or sublicense in violation of this paragraph shall be null
and void.

 

(j) Authority.  DMS and Intersections each represent to the other that the
execution, delivery, and performance of this Agreement by such party have been
duly approved by all necessary corporate action, and do not conflict with, or
result in a material breach of the articles of incorporation or by-laws of such
party, any material agreement by which such party is bound, or any law,
regulation, rule, judgment, or decree of any governmental instrumentality or
court having competent jurisdiction over such party.  Each party further
represents that this Agreement has been duly executed by such party and
constitutes a valid and legally binding obligation of such party enforceable in
accordance with its terms.

 

 

Signature Page Follows




This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 11 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

DIGITAL MATRIX SYSTEMS, INC.

 

 

By:

/s/ David McGough

Name:

David McGough

Title:

CEO, Digital Matrix Systems, Inc.

 

 

 

INTERSECTIONS INC.

 

 

By:

/s/ Johan J. Roets

Name:

Johan J. Roets

Title:

President, Identity Guard

 

 

 




This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 12 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

Exhibit A – Service Level Agreement

 

THIS EXHIBIT A (“Exhibit A”) is attached to and made a part of the DATA SERVICES
AGREEMENT dated September 26, 2016 (the “Agreement”), by and between
Intersections Inc. (“Intersections”) and Digital Matrix Systems
(“DMS”).  Capitalized terms used in this Exhibit A have the meanings attributed
to them in the Agreement.

 

1.Product and Services Support.  DMS will respond to Intersections’ request for
support services (“Support”) regarding the DMS Services in accordance with the
procedures identified below.  In each case, Intersections may describe the
problem by telephone, facsimile or electronic mail.  DMS shall use commercially
reasonable efforts to meet the obligations under this Exhibit A.

 

Telephone Support.  As part of DMS Services, DMS shall provide technical support
personnel accessible by toll-free telephone on a 24/7 basis for the resolution
of technical questions and DMS Services Errors as further defined and described
herein.  Without limitation of the foregoing, DMS shall provide to
Intersections, without additional charge, all reasonably necessary telephone
consultation requested in connection with Intersections’ use and operation of
the DMS Services or any problems therewith.

 

Notice of Errors; Error Correction.  As part of Support, DMS shall provide the
services set forth below:

 

(a)Error Classifications.  Each error or problem with the DMS Services (“Error”)
encountered by Intersections and under the responsibility of DMS as provided for
in this Agreement will be classified into one of the following classifications:

 

(i)Class 1 Error.  A “Class 1 Error” is any Error that renders continued use of
the Services either impossible or substantially interrupts the use of the
Services or normal business operations of Intersections.

(ii)Class 2 Error.  A “Class 2 Error” is any material nonconformance of the
Services with its specifications, documentation or the applicable Exhibit A that
is not a Class 1 Error.

(iii)Class 3 Error.  A “Class 3 Error” is any Error that is not a Class 1 Error
or a Class 2 Error.

(iv)Notification of Errors and Escalation.  DMS shall provide to Intersections a
contact person for Intersections to contact in order to report an Error or to
notify DMS that Support is not being provided as set forth herein.

(iv)Response to Error Notification.  Intersections will inform DMS of the Error
Class when initially contacting DMS.  The Error class will be used to determine
DMS’s required response time to Intersections.  From the time that an Error was
reported to DMS, DMS shall respond to Intersections prior to expiration of the
times listed below for each

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 13 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

class of Error.   The beginning point for calculation of the response time is
when a voice message or digital page is left with the DMS contact person at
1-800-367-1800.  

 

*****

*****

*****

*****

*****

*****

*****

*****

 

(b)Documentation and Correction of Errors.

 

(i)Class 1 Errors and Class 2 Errors.  For any Class 1 Error or Class 2 Error,
Intersections shall provide DMS sufficient documentation to enable DMS to
reproduce the Error and DMS shall then take all reasonably necessary steps to
supply a correction to Intersections as soon as practicable.  If DMS is unable
to reproduce a Class 1 Error or Class 2 Error, the parties will work in good
faith to correct such Error on a mutually agreed-upon schedule.  This will
include assigning qualified, dedicated staff to work on the Error.  Upon
detecting or being notified of a Class 1 Error or Class 2 Error, DMS shall
assemble the appropriate personnel to analyze the problem, identify potential
solutions and determine the best plan of action (which may include providing a
temporary work-around until a permanent correction can be
provided).  Intersections shall be permitted to participate in this process.  A
DMS representative shall keep Intersections continuously informed of the
status.  If DMS provides Intersections with a workaround for a Class 1 Error,
such Error will be re-classified as a Class 2 Error.

 

(ii)Class 3 Errors.  For any Class 3 Error, DMS shall work with Intersections to
document the Error through mutually established standards.  Class 3 Errors shall
be resolved according to mutually agreed priorities.  DMS personnel shall be
dedicated to resolving Class 3 Errors through DMS’s normal software support
procedures, but in any event, each Class 3 Error shall be resolved no later than
the date of next release of the applicable software and DMS Services.

 

2. Scheduled Maintenance and Notifications

Standard Maintenance Windows. DMS will use commercially reasonable efforts to
schedule maintenance on Sundays between the hours of 12:01am and 4:00 am Central
Time North America.

 

Notification of Scheduled Maintenance Downtime.  DMS will notify Intersections
of any Scheduled Maintenance Downtime that will occur outside of the Standard
Maintenance Windows outlined above.  Except in cases of emergency, notification
will be provided at least one business day prior to such downtime.  In cases of
emergency, DMS will use commercially reasonable efforts to notify Intersections
of a planned downtime as soon as practicable.  

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 14 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

 

3.  

Detailed Service Level Requirements SLA for the following:

 

(a)

*****

 

(b)

*****

 

(c)

*****

 

(d)

*****

 

 

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

 

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

 

*****

*****

*****

*****

*****

 

*****

*****

*****

*****

*****

 

*****

*****

*****

*****

*****

 

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 15 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

*****

*****

*****

*****

*****

 

*****

*****

*****

*****

*****

 

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

*****

 

*****

*****

*****

*****

*****

 

*****

 

 

 

 

 

 

(1)*****.

 

(2)*****.

 

*****.

 

 

•

*****:

 

*****

 

Recovery Time Objective (RTO) – DMS shall have twenty-four (24) hours to restore
the Services outlined in the Agreement in the event of a disaster or major
disruption in the Services.

 

Recovery Point Objective (RPO) – DMS shall restore the datavault application
data associated with the Services with a forty-eight (48) hour maximum loss of
data measured from the point of any failure of the Services as outlined in the
RTO.

 

The RPO and RTO shall each be an SLA Requirement.

 

SLA Penalties – during the initial ninety (90) days of the Services, the parties
agree that no SLA penalties shall apply until the parties mutually agree on the
final SLA Requirements.

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 16 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

 

 

o

In the event DMS fails to meet individual SLA Requirements as measured over the
course of a calendar month period, DMS shall pay Intersections 3% of the monthly
Third Party Data Processing and Retention Services fee for each SLA Requirement
not met (with maximum payment in any month of 12%) reported by Intersections and
confirmed by DMS or reported by DMS and confirmed by Intersections. 

 

o

Ten percent (10%) of the monthly Third Party Data Processing and Retention
Services fee shall be credited to Intersections for availability of the Services
at less than 95% as measured over a calendar month period.

 

4.SLA Reporting.  DMS shall provide reporting to Intersections, no later than
the 10th business day of each month for the previous month, to verify its
compliance with SLAs set forth in this Section 3 of this Exhibit A.

 




This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 17 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

Exhibit B – Data Providers and Data Retention Services Include:

 

*****

 

 

 

 

 

 

 

 




This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 18 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

EXHIBIT C

Information security requirements

1.Purpose.  *****.

2.

Information Security Safeguards.

2.1Appropriate Safeguards.  *****.  

a.Standards & Practices.  *****.

b.Updates.  *****.

2.2Authorized Persons.  *****.

2.3DMS Information Security Policies.  *****.

3.Vulnerability Assessments.  *****.  

4.Third Party Security Assessment Questionnaire.  *****.

5.Information Security Infrastructure.

5.1Access Controls.  *****.

5.2Password Administration.  *****.

5.3Access Justification/Authorization Process. *****.

5.4Encryption.  *****.  

5.5Network and Host Security.  *****.

6.Permitted Uses and Disclosures of Personal Information.  *****.

7.Security Breach Management.

7.1Notice.  *****.

7.2.Remediation.  *****.

7.3.Customer Notices.  *****.

8.Return of Records.  *****.

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 19 of 20

API Processing Services August 2016

NY 76406503v1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****).

 



15301 Spectrum Drive, Second Floor, Addison, TX 75001

 

[g201611141635413582748.jpg]



 

 

This document is confidential and the proprietary information of Digital Matrix
Systems, Inc. and shall not be disclosed without written permission.

Digital Matrix Systems,
Inc.                                                                                                                                
                                   Page 20 of 20

API Processing Services August 2016

NY 76406503v1